Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 05/04/2021 in which Claims 1-19 are presented for examination.
Drawings
The applicant’s drawings submitted on 05/04/2021 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent No. 11093611 B2. 
Claims 1-19 recite similar limitations as claims 1-14 of US patent No. 11093611 B2 as follows: 
Instant application
US patent No. 11093611 B2
Claim 1. A method for a deployment of deceptive decoy elements in a computerized environment to identify data leakage processes invoked by suspicious entities, comprising: generating at least one deceptive decoy element; and deploying the generated at least one deceptive decoy element in a folder in a file system of the computerized environment, wherein the deployment of the generated at least one deceptive decoy is based on a sensitivity level of the folder, wherein the at least one deceptive decoy element is configured to provide an indication of unauthorized access upon an attempt by an unauthorized entity to access the folder. 

Claims 2-4









Claims 10-11
Claims 5-9
Claims 15-19
 Claim 1.  A method for the deployment of deceptive decoy elements in a computerized environment to identify data leakage processes invoked by suspicious entities, comprising: generating at least one deceptive decoy element; collecting information related to each folder of a plurality of folders in the computerized environment, wherein the at least one deceptive decoy element is deployed in a first folder of the plurality of folders; analyzing the collected information to determine the sensitivity level of the first folder; monitoring the collected information to determine whether changes in the first folder have occurred, wherein the changes are related to at least the sensitivity level of the first folder; updating the sensitivity level of the first folder of the plurality of folders when it is determined that changes in the first folder have occurred; and deploying the generated at least one deceptive decoy element in a folder in a file system of the computerized environment, wherein the deployment is based on a sensitivity level of the folder, wherein the at least one deceptive decoy element is configured to provide an indication of unauthorized access upon an attempt by an unauthorized entity to access the folder.

Claims 7-8

Claims 2-6
Claims 10-14




The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 11093611 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is obvious that the (U.S. patent No. 11093611 B2) substantially discloses the subject matter of claim 1 of the instant Application with the difference of “collecting information related to each folder of a plurality of folders in the computerized environment, wherein the at least one deceptive decoy element is deployed in a first folder of the plurality of folders; analyzing the collected information to determine the sensitivity level of the first folder; monitoring the collected information to determine whether changes in the first folder have occurred, wherein the changes are related to at least the sensitivity level of the first folder; updating the sensitivity level of the first folder of the plurality of folders when it is determined that changes in the first folder have occurred”.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (U.S. patent No. 11093611 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Touboul US 20160359882 A1 in view of Adhar US 20170272472 A1.
As claim 1, Touboul teaches a method for a deployment of deceptive decoy elements in a computerized environment to identify data leakage processes invoked by suspicious entities (Touboul Pa. [0037]) [a deception management system (DMS) to detect attackers within a dynamically changing network of resources, including a deployment governor dynamically designating a deception policy that includes one or more decoy attack vectors], comprising: generating at least one deceptive decoy element; and deploying the generated at least one deceptive decoy element in a folder in a file system of the computerized environment (Touboul Pa. [0037]) [one or more resources of a network in which the one or more decoy attack vectors are generated, and a schedule for generating the one or more decoy attack vectors in the one or more resources], wherein the at least one deceptive decoy element is configured to provide an indication of unauthorized access upon an attempt by an unauthorized entity to access the folder (Touboul Pa. [0080]) [decoy attack vectors for files comprise deceptive information relating to saved credentials in local files. The decoy attack vectors tempt an attacker to access a file of decoy usernames and passwords, and to use those credentials to access network resources. The access attempt triggers an alert that exposes the attacker's activity] [0098] [The decoy attack vectors lure an attacker to attempt to access decoy web servers. The access attempt triggers an alert that exposes the attacker's activity. Sliders 370 are used to set levels of deception diversity for the decoy web servers]
It is noted that Touboul does not explicitly disclose wherein the deployment of the generated at least one deceptive decoy is based on a sensitivity level of the folder.
However, Adhar discloses wherein the deployment of the generated at least one deceptive decoy is based on a sensitivity level of the folder (Adhar Pa. [0229 & 0225]) [These risk parameters can be selected to be monitored… File classification which is determined by a system user of DPM. File classification assigns a level of sensitivity for target folders and files],
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Adhar to the media content delivery system of Touboul would have yield predictable results and resulted in an improved system, namely, a system that would provide data security in particularly, a system for digital privacy management (Adhar Pa. [0003])

As claim 2, the combination of Touboul and Adhar teaches further comprising: collecting information related to each folder of a plurality of folders in the computerized environment (Touboul Pa. [0103]) [The response procedure collects information available on one or more nodes that may help in identifying the attacker's attack acts, intention and progress], wherein the at least one deceptive decoy element is deployed in a first folder of the plurality of folders (Touboul Pa. [0101]) [Deployment monitor 350 collects information about the current deployment of decoys across the network, and presents this information to an administrator of network 200 in an interactive way whereby the administrator is able to interactively change the deployment policy via deployment governor]; and analyzing the collected information to determine the sensitivity level of the first folder (Adhar Pa. [0229 & 0225]) [These risk parameters can be selected to be monitored… File classification which is determined by a system user of DPM. File classification assigns a level of sensitivity for target folders and files],
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Adhar to the media content delivery system of Touboul would have yield predictable results and resulted in an improved system, namely, a system that would provide data security in particularly, a system for digital privacy management (Adhar Pa. [0003])

As claim 3, the combination of Touboul and Adhar teaches further comprising: monitoring the collected information to determine whether changes in the first folder have occurred (Touboul Pa. [0037]) [distribution and implementation, based on changes in the network as detected from the network characteristics extracted by the deception adaptor], wherein the changes related to at least sensitivity of the first folder (Adhar Pa. [0235]) [compute current fraud risk level for each user in each target sensitive system]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Adhar to the media content delivery system of Touboul would have yield predictable results and resulted in an improved system, namely, a system that would provide data security in particularly, a system for digital privacy management (Adhar Pa. [0003])

As claim 4, the combination of Touboul and Adhar teaches further comprising: updating the sensitivity level of the first folder of the plurality of folders (Adhar Pa. [0235]) [compute current fraud risk level for each user in each target sensitive system] when it is determined that changes in the first have occurred.  (Touboul Pa. [0037]) [distribution and implementation, based on changes in the network as detected from the network characteristics extracted by the deception adaptor]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Adhar to the media content delivery system of Touboul would have yield predictable results and resulted in an improved system, namely, a system that would provide data security in particularly, a system for digital privacy management (Adhar Pa. [0003])

As claim 5, the combination of Touboul and Adhar teaches further comprising: determining the deployment of the at least one deceptive decoy element (Touboul Pa. [0037]) [including a deployment governor dynamically designating a deception policy that includes one or more decoy attack vectors, one or more resources of a network in which the one or more decoy attack vectors are generated] based on the updated sensitivity level of each folder of the plurality of folders (Adhar Pa. [0235]) [compute current fraud risk level for each user in each target sensitive system] 
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Adhar to the media content delivery system of Touboul would have yield predictable results and resulted in an improved system, namely, a system that would provide data security in particularly, a system for digital privacy management (Adhar Pa. [0003])

As claim 6, the combination of Touboul and Adhar teaches further comprising: Page 11 of 19ITSM P1274C1 retrieving, from the collected information (Touboul Pa. [0103]) [The response procedure collects information available on one or more nodes that may help in identifying the attacker's attack acts, intention and progress], characteristics of a file stored in the first folder (Touboul Pa. [0038]) [repeatedly extracting characteristics of the network, and repeatedly triggering changes in the deception strategy, distribution and implementation, based on changes in the network as detected from the thus-extracted network characteristic]

As claim 7, the combination of Touboul and Adhar teaches further comprising: analyzing the characteristics of the file (Touboul Pa. [0038]) [repeatedly extracting characteristics of the network, and repeatedly triggering changes in the deception strategy, distribution and implementation, based on changes in the network as detected from the thus-extracted network characteristic]

As claim 8, the combination of Touboul and Adhar teaches further comprising: generating the at least one deceptive decoy element based on the analysis of the characteristics of the file (Touboul Pa. [0038]) [repeatedly extracting characteristics of the network, and repeatedly triggering changes in the deception strategy, distribution and implementation, based on changes in the network as detected from the thus-extracted network characteristic]

As claim 9, the combination of Touboul and Adhar teaches wherein the at least one deceptive decoy element includes a data file simulating a regular data element (Touboul Pa. [0039]) [the decoy server being a fake resource in the network, repeatedly extracting an activity log of the decoy server, and repeatedly changing the activity log so as to make the decoy server appear dynamically active with the network.]

As to claims 10-11, claims 10-11 recite the claimed that contain similar limitations as claim 1; therefore, they are rejected under the same rationale.

As to claims 12-19, claims 12-19 recite respectively the claimed that contain similar limitations as claims 2-9; therefore, they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANS DESROSIERS/Primary Examiner, Art Unit 2491